Citation Nr: 1014099	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2. Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3. Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for foot problems, to 
include as secondary to diabetes mellitus.

5. Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus.

6. Entitlement to service connection for amputation of the 
right ring finger, to include as secondary to diabetes 
mellitus.

7. Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.

8. Entitlement to service connection for depression, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board notes that the Veteran submitted additional 
evidence consisting of a personal statement and duplicate 
medical opinions after the RO's last adjudication of the 
claims.  See 38 C.F.R. § 20.1304 (2009).  The Board notes 
that the Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.




FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.

2. The Veteran's diabetes mellitus is type I diabetes 
mellitus.

3. Type I diabetes mellitus was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.  

4. Hypertension was not present in service, manifested within 
one year of the Veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service or to a service-connected disability.

5. Erectile dysfunction was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service or to a service-connected 
disability.

6. Foot problems were not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service or to a service-connected disability or 
to a service-connected disability.

7. Peripheral neuropathy of the upper and lower extremities 
was not present in service, manifested within one year of the 
Veteran's discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service or to a service-connected disability.  

8. Amputation of the right ring finger was not present in 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service or to a service-
connected disability.

9. Diabetic retinopathy was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service or to a service-connected 
disability.
10. Depression was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service or to a service-connected disability.


CONCLUSIONS OF LAW

1. Diabetes mellitus type I was not incurred in or aggravated 
by the Veteran's active duty military service, nor may such 
be presumed to have been incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service and is not etiologically related to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

3. Erectile dysfunction was not incurred in or aggravated by 
the Veteran's active duty military service and is not 
etiologically related to service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4. Foot problems were not incurred in or aggravated by the 
Veteran's active duty military service and are not 
etiologically related to service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

5. Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by the Veteran's active 
duty military service, nor may such be presumed to have been 
incurred in or aggravated by his military service and is not 
etiologically related to service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

6. Amputation of the right ring finger was not incurred in or 
aggravated by the Veteran's active duty military service and 
is not etiologically related to service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

7. Diabetic retinopathy was not incurred in or aggravated by 
the Veteran's active duty military service and is not 
etiologically related to service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

8. Depression was not incurred in or aggravated by the 
Veteran's active duty military service and is not 
etiologically related to service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letter in August 2005 and November 2005, prior 
to the initial unfavorable AOJ decision issued in April 2006.  
An additional letter was sent in July 2007.

The Board observes that the pre-adjudicatory VCAA notices 
issued in August 2005 and November 2005 informed the Veteran 
of how VA would assist him in developing his claims and his 
and VA's obligations in providing such evidence for 
consideration.  Additionally, the August 2005 letter advised 
him of the type of evidence necessary to establish service 
connection and the November 2005 letter addressed the 
elements of a secondary service connection claim.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter and April 2006 letter accompanying the 
rating decision provided notice as to disability ratings and 
effective dates.  The Board acknowledges the defective timing 
of this notice, but finds that no prejudice to the Veteran 
has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, private medical records, Social Security 
Administration (SSA) records, and the reports of March 2006 
and April 2007 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The Board also requested a specialist opinion from the 
Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(d) (2009).

The Board notes that the Veteran identified treatment records 
from St. Mary Medical Center as being relevant to the claim.  
However, the hospital responded that the Veteran's records 
were not available as they only retained records for 10 
years.  The Veteran has not identified any additional, 
relevant treatment records the Board needs to obtain for an 
equitable adjudication of the claims.

With regard to the VA examinations and opinions, the Board 
notes that once VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner reviewed the claims 
file, noted relevant facts and documents in the medical 
evidence post-service treatment evidence, and documented the 
Veteran subjective complaints and detailed medical history.  
The March 2006 and April 2007 examiners also performed a 
clinical examination of the Veteran.  Each physician then 
provided an opinion that was supported by a rationale based 
on all the available evidence.  There is nothing to suggest 
that either examiner's opinion is not sufficiently based in 
the facts of the case or that an arbitrary conclusion was 
reached.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159 (c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including diabetes mellitus, hypertension, 
and organic diseases of the nervous system such as peripheral 
neuropathy, to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  
 
In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
Veteran's DD Form 214 reflects that he served in the Republic 
of Vietnam from July 3, 1969 to April 16, 1970.  Accordingly, 
the Board finds that the Veteran is presumed to have been 
exposed to herbicides coincident with service in the Republic 
of Vietnam.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (2009), as amended, 71 Fed. 
Reg. 52,744 (September 7, 2006); Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board notes that this version of this regulation went 
into effect just prior to the initial adjudication of the 
claim.  However, the Board notes that the Veteran was 
specifically informed of the evidence necessary to establish 
secondary service connection in the November 2005 VCAA 
letter.  Further, as all claims for service connection are 
herein denied, the question of change in severity of any 
claimed disorder due to another claimed disorder is rendered 
moot.  Thus, the Board finds no prejudice in the Board 
considering the regulation in adjudicating the Veteran's 
service connection claim.  See Bernard at 393-94.  

With regard to the Veteran's claim for service connection for 
depression, the record does not demonstrate a clinical 
diagnosis of depression.  Where there is no disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   
Thus, the Board determines that service connection is not 
warranted for depression. 

As for the remaining claims, the Board observes that post 
service treatment records reflect current diagnoses of type I 
diabetes mellitus, hypertension, erectile dysfunction, 
peripheral neuropathy of the upper and lower extremities, and 
diabetic retinopathy.  Additionally, these records reflect 
treatment for ulcers of the feet and toes and amputation of 
the right ring fingertip in 2001.  Thus, the Veteran has met 
the criteria of a current disability with respect to these 
issues on appeal. 

However, with regard to the Veteran's diabetes mellitus 
claim, the Board observes that there is a question as to 
whether the Veteran's diabetes mellitus is type I or type II.  
Type I diabetes mellitus is not a presumptive disability for 
herbicide exposure.  

National Academies Press has published several reports on the 
effects of herbicides, to include a causal relationship 
between herbicides and diabetes mellitus.  These reports show 
that ample research has been performed with respect to 
herbicides and diabetes mellitus, and have concluded that 
there is limited evidence of an association between exposure 
to the herbicides used in Vietnam and Type 2 diabetes.  
Institute of Medicine, Veterans and Agent Orange: 
Herbicide/Dioxin Exposure and Type 2 Diabetes 36 (2000).  
However, type I diabetes mellitus is noted to be an 
autoimmune disorder.  Institute of Medicine, Veterans and 
Agent Orange: Health Effects of Herbicides Used in Vietnam 
444, 449 (2004).  The reports of the National Academies have 
consistently concluded that there is inadequate evidence to 
determine whether an association exists between herbicide 
exposure and autoimmune disorders.  See id. at 449.

With respect to the Veteran's diabetes mellitus, the Board 
notes that the Veteran has claimed that he has type II 
diabetes mellitus and that he should, therefore, be afforded 
the benefit of a presumptive relationship to herbicide 
exposure.  However, there are conflicting medical opinions 
with regard to which type of diabetes mellitus the Veteran 
has.  The Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is 
not accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board observes that the Court has found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  An 
opinion that contains only data and conclusions is afforded 
no weight.  Id.

First, the Board notes the opinions of March 2006 and April 
2007 VA examiners.  The VA examiners took a detailed medical 
history from the Veteran and reviewed the claims file.  Blood 
tests were also performed.  Both examiners then noted that 
the Veteran was in his early 30s at onset of his diabetes 
mellitus, had required insulin since onset, and had been 
hospitalized for hypoglycemia/uncontrolled diabetes mellitus 
and ketoacidosis.  The April 2007 examiner also documented 
that the Veteran had severe proliferative diabetic 
retinopathy.  For these reasons, the March 2006 examiner 
concluded that the medical evidence supported a diagnosis of 
type I diabetes mellitus, and the April 2007 examiner opined 
that the Veteran's diabetes mellitus at least as likely as 
not had type I diabetes mellitus. 

The Board sees that the phrasing of the April 2007 VA 
examiner's opinion-that it is at least as likely as not that 
the Veteran's diabetes mellitus is type I-can also be 
construed to mean that there is still a 50 percent 
probability that the Veteran's diabetes mellitus is type II.  
The Board cannot speculate as to what degree of probability 
the examiner would have assigned to a diagnosis of diabetes 
mellitus type II.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  
Therefore, the Board finds that the March 2006 and April 2007 
VA opinions are in equipoise as to whether the Veteran's 
diabetes mellitus is type I or type II.  

However, the overall weight of the medical opinions is 
against the Veteran's claim.  The remaining opinions include 
a January 2010 VHA opinion and opinions from private 
physicians Drs. JK, RC, and LD.  With regard to the latter 
opinions, the Board determines that they lack probative 
value.  

Dr. JK, a VA physician, wrote on a prescription slip that the 
Veteran has type II diabetes mellitus, but he did not provide 
any explanation as to how he reached that conclusion.  
Therefore, the Board finds this opinion to be conclusory and 
to have no probative value.  See id.

Dr. LD opined in a May 2006 letter that the Veteran has type 
II insulin-dependent diabetes mellitus, but also did not 
offer a rationale for that statement.  Further, the Board 
notes that the treatment records from Dr. LD state a 
diagnosis of type I diabetes mellitus.  Moreover, in an 
August 1998 letter, Dr. LD said that the Veteran was being 
treated for type I insulin-dependent diabetes mellitus.  
Thus, the positive opinion of Dr. LD is self-contradictory, 
as well as conclusory.  Accordingly, the Board also affords 
this opinion no probative weight. 

In another opinion from May 2006, Dr. RC indicates that the 
Veteran has type II diabetes mellitus because he started out 
on oral medication and diet control and has had no history of 
ketoacidosis.  However, the Board notes that the Veteran's 
earliest treatment records for diabetes mellitus in the file 
reflect that the Veteran had been on insulin since his first 
diagnosis, requiring an insulin pump for control in 1994.  
Further, the claims file shows that the Veteran was 
hospitalized for ketoacidosis in July 2001.  Moreover, Dr. 
RC's treatment records state that the Veteran has type I 
diabetes mellitus.  Thus, although Dr. RC provides an 
explanation for his opinion, he contradicts his own treatment 
records and has based the opinion on incorrect facts.  
Therefore, the Board also assigns no probative value to this 
opinion.  

In contrast to the above opinions is a January 2010 VHA 
opinion from a VHA specialist in endocrinology, which 
indicates that the Veteran's symptoms are more suggestive of 
type I than type II diabetes mellitus.  The endocrinologist 
cited the fact that the treatment evidence showed that the 
Veteran had been treated with insulin only, which is a 
typical regiment for type I diabetes mellitus, while type II 
diabetes mellitus usually requires oral medication in 
addition to insulin.  The specialist also noted that the 
Veteran was diagnosed in his early 30s, as well as the 
Veteran's hospitalization for ketoacidosis in July 2001, 
which he indicated were a sign of type I.  Finally, he 
observed that the record showed frequent and severe 
hypoglycemia, sharp changes in blood sugar throughout the 
day, and wide fluctuations in blood sugar throughout the day, 
which he reported was a pattern more commonly seen in type I 
diabetes mellitus.  Therefore, he concluded that the 
available data were more suggestive of type I than type II. 

The Board acknowledges the Veteran's argument that the use of 
the phrase "more suggestive" by the examiner renders the 
opinion inadequate because it is not definitive.  However, 
the Board notes that the examiner states that the Veteran's 
symptomatology is more suggestive of type I than type II, 
which indicates that the examiner found that the evidence was 
more likely due to type I than type II.  As demonstrated by 
VA law and regulations, determinations of whether benefits 
are warranted do not require definitive answers, but only 
whether one finding or outcome is more, less, or equally 
likely.  See 38 U.S.C.A. § 5107.  Thus, the Board finds that 
the fact that the examiner indicates that the Veteran's 
symptoms are more representative of type I than type II 
sufficient to serve as a basis for adjudication of the claim. 

The Board acknowledges the Veteran's arguments that the 
opinions of his treating physicians should be given more 
probative weight because they have greater knowledge of his 
medical history than the VA examiners.  However, as discussed 
above, the treatment records of these physicians that are 
part of that medical history do not support their opinions.  
Thus, in this case, the fact that these doctors are his 
treating physicians does not bolster their opinions, but, in 
fact, lessens their value.

Finally, the Board notes that treatment records from Dr. CC 
reflect diagnoses of type I consistently, save for January 
2000 and February 2001 treatment records.  However, there is 
nothing in the records to explain why the diagnosis changed, 
and given that the diagnosis changes back to type I.  
Therefore, the Board does not find that these records of Dr. 
CC support a diagnosis of type II diabetes mellitus.  

Therefore, the Board concludes that a preponderance of the 
competent and probative evidence is against a finding that 
the Veteran has type II diabetes mellitus.  Accordingly, 
service connection for the Veteran's diabetes mellitus is not 
warranted as presumptively related to herbicide exposure. 

Similarly, the Veteran's diagnosed peripheral neuropathy is 
not stated to be acute or subacute peripheral neuropathy, and 
it was not diagnosed within two years of claimed exposure to 
herbicides.  Therefore, the Veteran's diagnosed peripheral 
neuropathy is not a presumptive disability for herbicide 
exposure.  Thus, the claims turn on whether the Veteran's 
type I diabetes mellitus, peripheral neuropathy, or other 
claimed disabilities are otherwise related to his military 
service.   

In this regard, the Board first notes that the Veteran's 
service treatment records are devoid of complaint, treatment, 
or diagnosis related to diabetes mellitus, hypertension, 
erectile dysfunction, foot problems, peripheral neuropathy, 
amputation of the right ring finger, diabetic retinopathy, 
and depression.  The Veteran's clinical examination at 
separation was normal.   

Further, there is no competent opinion relating any of the 
claimed disorders to the Veteran's military service.  Post-
service treatment records do not establish that either the 
Veteran's type I diabetes mellitus, hypertension, or 
peripheral neuropathy were diagnosed within one year of 
discharge so as to warrant service connection for these 
disorders on the basis of the non-herbicide presumption.  
Further, the Board notes that the first date associated with 
diagnosis of any of the claimed disorders is 1978, the date 
referenced by the Veteran as the year he was diagnosed with 
diabetes mellitus, and approximately eight years after 
discharge.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, no competent medical professional has provided a 
direct relationship between the Veteran's claimed disorders 
and his military service.  The Board acknowledges the 
Veteran's statements with regard to such a relationship.  
Additionally, the Board is aware of the Veteran's assertions 
and those of his spouse that he has type II diabetes 
mellitus.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Here, whether the Veteran has type I 
or type II diabetes mellitus is not a determination for a lay 
person, and such assertions are not supported by 
contemporaneous or future diagnosis.  Thus, the Veteran's 
statements and the statement of his spouse are not competent 
evidence of the diagnosis of type II diabetes mellitus.  

As for a relationship to service, the Board notes that the 
Veteran has not argued or offered other evidence suggesting 
that his type I diabetes mellitus or other claimed 
disabilities are directly related to his military service.  
Rather, he has contended only that he has type II diabetes 
mellitus secondary to herbicide exposure and that his claimed 
disabilities other than diabetes mellitus are a result of his 
diabetes mellitus.  As discussed at great length above, the 
former assertion is not supported by the competent and 
probative evidence of record.  As for the secondary claims, 
the medical evidence for all but hypertension and finger 
amputation supports an association with diabetes mellitus.  
The record presents no competent evidence of the etiology of 
the Veteran's hypertension and shows that the Veteran lost 
his fingertip in a work-related injury; it is not apparent 
what role, if any, his diabetes mellitus played in the 
amputation.  Absent competent evidence of a causal nexus 
between the Veteran's type I diabetes mellitus, hypertension, 
erectile dysfunction, foot problems, peripheral neuropathy, 
amputation of the right ring finger, diabetic retinopathy, 
and depression and his military service, service connection 
is not warranted on a direct basis.  Moreover, as the 
Veteran's type I diabetes mellitus is not service-connected, 
any disability associated with that disorder may not be 
service-connected on a secondary basis. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  The Board is also sympathetic to the 
Veteran's situation and the severity of his illness.  
However, based upon the above analysis of the competent and 
probative evidence, the preponderance of the evidence is 
against the claims of entitlement to service connection for 
type I and type II diabetes mellitus, hypertension, erectile 
dysfunction, foot problems, peripheral neuropathy, amputation 
of the right ring finger, diabetic retinopathy, and 
depression.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for type I and type II diabetes mellitus 
is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for foot problems is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied. 

Service connection for diabetic retinopathy is denied.

Service connection for depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


